
	
		III
		112th CONGRESS
		1st Session
		S. RES. 317
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Kerry (for himself,
			 Mr. McCain, and Mr. Lieberman) submitted the following resolution;
			 which was referred to the Committee on
			 Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the liberation of Libya from the dictatorship led by Muammar
		  Qaddafi.
	
	
		Whereas peaceful demonstrations, which began in Libya on
			 February 17, 2011, and were inspired by similar movements in Tunisia, Egypt,
			 and elsewhere in the Middle East, quickly spread to cities throughout Libya and
			 were met with military force by the government of Muammar Qaddafi, including
			 the use of air power and foreign mercenaries;
		Whereas Qaddafi stated that he would show no
			 mercy to his opponents in Benghazi, and that his forces would go
			 door-to-door to find and kill dissidents;
		Whereas in response to Qaddafi’s assault on civilians in
			 Libya, a no-fly zone in Libya was called for by—
			(1)the Gulf
			 Cooperation Council on March 7, 2011;
			(2)the
			 Secretary-General of the Organization of the Islamic Conference on March 8,
			 2011; and
			(3)the Arab League
			 on March 12, 2011;
			Whereas the United Nations Security Council passed—
			(1)Resolution 1970
			 on February 26, 2011, which mandated international economic sanctions and an
			 arms embargo; and
			(2)Resolution 1973
			 on March 17, 2011, which authorized United Nations member states to take
			 all necessary measures to protect civilians in Libya and to
			 implement a no-fly zone;
			Whereas the United States Armed Forces, in cooperation
			 with coalition partners, launched Operation Odyssey Dawn in Libya on March 19,
			 2011, to protect civilians in Libya from immediate danger and enforce an arms
			 embargo and a no-fly zone, which was transferred on March 31,
			 2011 to NATO command, with the mission continuing as Operation Unified
			 Protector;
		Whereas the National Transitional Council of Libya—
			(1)formally convened
			 in Benghazi on March 5, 2011 for the first time in support of the February 17
			 Revolution;
			(2)formed an
			 executive body on March 23, 2011; and
			(3)was recognized by
			 the United States as the legitimate governing authority for
			 Libya on July 15, 2011;
			Whereas the military offensive of forces loyal to the
			 National Transitional Council against Qaddafi loyalists accelerated in June and
			 July, and the Libyan capital, Tripoli, was declared liberated in August
			 2011;
		Whereas the United Nations Security Council passed
			 Resolution 2009 on September 16, 2011, creating the United Nations Support
			 Mission in Libya (UNSMIL) to support Libyan national efforts to secure the
			 country’s political and economic transition;
		Whereas, on October 23, 2011, the National Transitional
			 Council issued an historic Declaration of Liberation for Libya;
		Whereas, on October 27, 2011, the United Nations Security
			 Council unanimously passed Resolution 2016, which ended the mandate established
			 by United Nations Security Council Resolution 1973 for international military
			 intervention to protect Libyan citizens on October 31, 2011; and
		Whereas, on October 28, 2011, NATO announced that
			 Operation Unified Protector would end on October 31, 2011: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)congratulates the
			 people of Libya for their tremendous courage and extraordinary resilience in
			 liberating themselves from the despotic regime of Muammar Qaddafi;
			(2)commends the men
			 and women of the United States Armed Forces and their coalition partners who
			 engaged in military operations to protect the people of Libya for their
			 extraordinary bravery and professionalism;
			(3)supports the
			 legitimate aspirations of the people of Libya to form a democratic government
			 that respects universal human rights and freedoms, and allows Libyans to build
			 their lives free from fear;
			(4)welcomes the
			 October 23, 2011 Libyan Declaration of Liberation by the National Transitional
			 Council;
			(5)affirms the
			 national interest of the United States in a successful and irreversible
			 transition to democracy in Libya, including—
				(A)respect for the
			 rule of law;
				(B)independent
			 media;
				(C)a vibrant civil
			 society; and
				(D)universal rights
			 and freedoms, including equal rights for all citizens, freedom of speech, and
			 human rights; and
				(6)urges the swift
			 establishment of a new interim transitional authority in Libya that is broadly
			 inclusive and representative of the Libyan people and will—
				(A)prepare for
			 elections that are free, fair, transparent, credible, and meet international
			 electoral standards, working with relevant international actors, including the
			 United Nations;
				(B)restore public
			 security and promote the rule of law;
				(C)promote and
			 ensure compliance throughout Libya of international norms of justice and human
			 rights, particularly with respect to detainees, individuals associated or
			 suspected of association with the Qaddafi regime, internally displaced persons,
			 refugees, third-country nationals, and other vulnerable communities;
				(D)begin a process
			 of national reconciliation and accountability for human rights abuses committed
			 by all parties, including any committed by forces fighting against the Qaddafi
			 regime; and
				(E)work closely with
			 the Organization for the Prohibition of Chemical Weapons and the International
			 Atomic Energy Agency to eliminate remaining stockpiles of chemical weapon
			 agents and secure existing nuclear materials and facilities.
				
